 
 
II 
110th CONGRESS 1st Session 
S. 58 
IN THE SENATE OF THE UNITED STATES 
 
January 4, 2007 
Mr. Reid (for Mr. Inouye) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the reduction in the deductible portion of expenses for business meals and entertainment. 
 
 
1.Repeal of reduction in business meals and entertainment tax deduction 
(a)In generalSection 274(n)(1) of the Internal Revenue Code of 1986 (relating to only 50 percent of meal and entertainment expenses allowed as deduction) is amended by striking 50 percent and inserting the applicable percentage. 
(b)Applicable percentageSection 274(n) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and inserting the following: 
 
(3)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means the percentage determined under the following table: 
 
  
For taxable years beginningThe applicable  
 in calendar year—percentage is—   
 
200775  
2008 or thereafter80.    . 
(c)Conforming amendmentThe heading for section 274(n) of the Internal Revenue Code of 1986 is amended by striking Only 50 percent and inserting Portion. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
